DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words and uses the term “disclosed”. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7, 11-14, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the walls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “front edge” in line 3. It is unclear if this is referring to a front edge of the roller blind element or the lower shell. For examination purposes, this is interpreted as a front edge of the lower shell.
Claim 11 recites the limitations "the inlet opening" and “the floor” in line 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “front edge” in line 3. It is unclear if this is referring to a front edge of the roller blind element or the lower shell. For examination purposes, this is interpreted as a front edge of the lower shell.
Claim 14 recites the limitation “front edge” in line 3. It is unclear if this is referring to a front edge of the roller blind element or the lower shell. For examination purposes, this is interpreted as a front edge of the lower shell.
Claims 6, 7, 16, 18, and 19 are rejected due to their dependency on the rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harnischfeger et al. (US 20080272612), hereinafter Harnischfeger.
Regarding claim 1, Harnischfeger discloses a shading blind (Fig. 1 and 2) for a roof window (12 in Fig. 1) of a motor vehicle (abstract), having two guide rails (50 in Fig. 4 and paragraph 0036), a roller blind element (20 in Fig. 2) which has two lateral, flexible guide structures (54, 58, 56, and 60 in Fig. 3) with which it is guided in the guide rails (flexible guide structure engages with guide rail in Fig. 3), and a receiving space (30 in Fig. 1) for the roller blind element, the roller blind element being adjustable between an extended position in which it is largely located outside the receiving space, and a retracted position in which it is largely located in the receiving space (paragraph 0028, and Fig. 1-2 shows partially extended/retracted position), wherein the receiving space, measured in the adjustment direction of the roller blind element, has a length which is approximately half of the adjustment path between the extended and the retracted positions (lines 8-10 of paragraph 0029), the height of the receiving space, measured perpendicularly to the plane of the roller blind element located between the guide rails (Fig. 3), is such that when the roller blind element is deflected in the receiving space by approximately 180° (lines 11-14 of paragraph 0029, and 180° deflection shown in annotated Fig. 1 below), the guide structures are only elastically deformed (elasticity demonstrated through the fact that the structure can be bent around the bar 26 and be straighten out when separate from the bar as shown in Fig. 1) and a 
Regarding claim 3, Harnischfeger discloses the shading blind according to claim 1, wherein the rear edge (see annotated Fig. 1 below) of the roller blind element is fixedly connected to one of the walls of the receiving space (Fig. 1, blind connected to 24, which is part of upper shell wall), the roller blind element being deflected by at least 180° (annotated Fig. 1 below, deflected around 26).
Regarding claim 6, Harnischfeger discloses the shading blind according to claim 3, wherein the roller blind element is fixed in the vicinity of an inlet opening for the roller blind element (see annotated Fig. 1, location of fixation is next to the opening).
Regarding claim 7, Harnischfeger discloses the shading blind according to claim 3, wherein a spring element (28 in Fig. 1) is provided which acts biases on a loop (loop around 26 in Fig. 1) of the roller blind element is located in the receiving space into the receiving space (biasing in the direction indicated by the arrow in Fig. 1).
Regarding claim 8, Harnischfeger discloses the shading blind according to claim 1, wherein the guide rails extend into the receiving space and define a receiving path there (guide rail is on bar 26, which is movable into and out of the receiving space).
Regarding claim 9, Harnischfeger discloses the shading blind according to claim 8, wherein the roller blind element is deflected by approximately 180° (see annotated Fig. 1 below) between the ends of the receiving path (receiving paths defined by guide rails 50 in Fig. 4).
Regarding claim 11, Harnischfeger discloses the shading blind according to claim 1, wherein the inlet opening (see annotated Fig. 1 below) for the roller blind element into the receiving space lies above the floor (lower shell defined the floor) of the receiving space.

    PNG
    media_image1.png
    325
    729
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 1 from Harnischfeger
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harnischfeger in views of Jeuffray et al. (FR 2740823), hereinafter Jeuffray.
Regarding claim 2, Harnischfeger discloses the shading blind according to claim 1, wherein the receiving space has a lower shell (Harnischfeger, see annotated Fig. 1 above) and an upper shell (Harnischfeger, 14 in Fig. 1) between which an inlet opening (Harnischfeger, see annotated Fig. 1 above) for the roller blind element is provided on one side.
Regarding claim 4, Harnischfeger discloses the lower shell forms a wall of the receiving space (Harnischfeger, annotated Fig. 1 above), but fails to disclose the roller blind element is firmly connected to the lower shell at its front edge.
In re Japikse, 86 USPQ 70 (CCPA 1950).
	Regarding claim 12, Harnischfeger discloses the rear edge (Harnischfeger, see annotated Fig. 1 above) of the roller blind element is fixedly connected to one of the walls of the receiving space (Harnischfeger, Fig. 1, blind connected to 24, which is part of upper shell wall), the roller blind element being deflected by at least 180° (Harnischfeger, annotated Fig. 1 above, deflected around 26).
Regarding claim 13, Harnischfeger discloses the lower shell forms a wall of the receiving space (Harnischfeger, annotated Fig. 1 above), but fails to disclose the roller blind element is firmly connected to the lower shell at its front edge.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrange the connection and have the blind element connected to the lower shell instead of the upper shell, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 16, Harnischfeger discloses the roller blind element is fixed in the vicinity of an inlet opening for the roller blind element (Harnischfeger, see annotated Fig. 1 above, location of fixation is next to the opening).
Regarding claim 18, Harnischfeger discloses the roller blind element is fixed in the vicinity of an inlet opening for the roller blind element (Harnischfeger, see annotated Fig. 1 above, location of fixation is next to the opening).
Regarding claim 19, Harnischfeger discloses a spring element (Harnischfeger, 28 in Fig. 1) is provided which acts biases on a loop (Harnischfeger, loop around 26 in Fig. 1) of the roller blind element 
	Harnischfeger fails to disclose the lower shell and the upper shell being firmly connected to one another on the opposite side as recited in claim 2.
	However, Jeuffray teaches the lower shell and the upper shell being firmly connected to one another on the opposite side (Jeuffray, Fig. 6, left side are closed by connecting upper and lower shells).
Jeuffray is considered to be analogous art because it is in the same field of roof shading blinds as Harnischfeger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shading blind as taught by Harnischfeger to incorporate the teachings of Jeuffray and have the lower shell connected to the upper shell on the opposite side. Doing so creates a place where the spring can be fixed to. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harnischfeger in views of Biewer et al. (US 20080179021), hereinafter Biewer.
Regarding claim 10, Harnischfeger discloses the shading blind according to claim 1, but fails to disclose the guide structures are plastic strips.
However, Biewer teaches guide structures made of plastic strips (Biewer, paragraph 0034).
Biewer is considered to be analogous art because it is in the same field of roof shading blinds as Harnischfeger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shading blind as taught by Harnischfeger to incorporate the teachings of Biewer and have the guide structures made of plastic strips. Doing so would provide a winding-up force for the shading blind (Biewer, paragraph 0034).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harnischfeger.
Regarding claim 14, Harnischfeger discloses the shading blind according to claim 3, wherein the lower shell forms a wall of the receiving space (Harnischfeger, annotated Fig. 1 above).

It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrange the connection and have the blind element connected to the lower shell instead of the upper shell, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Allowable Subject Matter
Claims 5, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose roof blinds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612